Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
This application discloses the following embodiments:
Embodiment 1 - figures. 1.1-1.5
Embodiment 2 - figures. 2.1-2.7
Embodiment 3 - figures. 3.1-3.5
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  
Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope. 
Embodiment 1 is distinctly shaped with an angled front and with a tapered body. Embodiment 2 is shaped with a smooth rounded front and with rounded cube shape body. Embodiment 3 has a flat surface front and a rounded cube shape.  

    PNG
    media_image1.png
    309
    864
    media_image1.png
    Greyscale

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct designs.

A reply to this requirement must include an election of a single design for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single embodiment will be held non-responsive.  
Applicant is requested to not re-number the elected embodiment drawings.
For clarity remove all references to non-elected embodiment(s) in the specification by crossing out  the descriptions of the non-elected embodiment(s). 
The examiner notes that the title used in the specification differs from the title used in the claim. The specification has as the title “Mounting for Furniture” while the claim states  “Mountings for Furniture”. With the election of one of the embodiments, the claim statement should be written such that the title is in the singular.  
The examiner notes that there is statement after the figure description describing the reflection as disclaimed. This is contradictory to the drawings. The design article is made visible through the reflection of light on the surfaces of the mounting. Consider cancelling the statement. 
The examiner further notes that the figure descriptions repeatedly used the same descriptions for multiple angles of view of the drawings. For example, in embodiment 2, FIGS. 2.3, 2.4, 2.6, 2.7 are described as lateral views however the drawings show different angles.  For clarity and accuracy, the examiner suggests amending the figure descriptions to more specifically describe the angle of view of the drawings. 
Should applicant traverse this requirement on the grounds that the designs are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the designs to be obvious variations of one another.  


Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
A  shortened statutory period for reply is set to expire two months from the mailing date of this communication. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 

Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf

Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources

2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 

Contact Information
Direct any inquiry concerning any communication from the examiner to ELIZABETH S KO whose telephone number is 571-272-6108.  The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner KAREN S. ACKER can be reached at 571-272-7655 or the examiner’s supervisor, SUSAN BENNETT HATTAN, can be reached at 571-272-6024. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/E.S.K./
Examiner, Art Unit 2918           
   /KAREN S ACKER/   Primary Examiner, Art Unit 2918